Tom Glaze, Judge, dissenting. I respectfully disagree with the majority on each of the three points addressed, and I discuss the points in the order they are presented in the majority opinion. First, the majority rejects appellant’s contentions that admission of the transcript of the October 26, 1982, probate proceedings was improper and constitutes reversible error. While I do agree with the court’s ultimate decision on this point, I do so for another reason. Appellant contends the only applicable rules on admissibility of the transcript are Rule 80 of the Rules of Civil Procedure and Rule 804 of the Uniform Rules of Evidence. Rule 80 provides for introduction of a transcript of a former trial between the same parties “when [that transcript is] admissible.” Rule 804 provides an exception to the hearsay rule when a witness is unavailable. Appellant asserts that here, there was no claim that the witnesses at the former hearing were unavailable or were even called to testify in the chancery court hearing on appellant’s removal as trustee. The short answer to appellant’s contentions is that his objection on appeal has an entirely different basis than his objection below, when he objected to introduction of the transcript because it was irrelevant. The trial court found it relevant and admitted it on that basis. No error occurred in the judge’s admission based upon relevancy, and our court cannot consider appellant’s arguments based upon Rules 80 and 804 because they were not raised below. Missouri State Life Insurance Co. v. Fodrea, 185 Ark. 155, 46 S.W.2d 638 (1932). The majority also rejected appellant’s second argument that the chancery court did not have jurisdiction to remove him as trustee or to enjoin him from acting as trustee because the estate was still in probate so that the testamentary trusts were not yet in being. Here, the majority simply fails to understand or address appellant’s argument, and as a consequence, rests its decision on citations of authority which are inapplicable. Appellant cites Alexander v. First National Bank of Fort Smith, 278 Ark. 406, 646 S.W.2d 684 (1983), for the proposition that the trusts created by a testator’s will cannot take effect until after the estate has been probated.1 While appellant phrases his issue in terms of when the trust commences, the majority discusses the validity of a trust when the corpus cannot be ascertained. The Alexander case can be distinguished from the instant case because the issue there concerned when the administration of a residuary trust began, not when the trust itself was created. By definition, a testamentary trust is “one created by the terms of a will. . . [to] take effect. . . [at] the testator’s death.” G. Bogert, TheLaw of Trusts and Trustees § 1031 (2d ed. 1969). Because the testator’s estate must be administered first, the trust may not be fully funded until completion of the probate administration several years after the testator’s death. Id. See 1 A. Scott, TheLaw of Trusts § 53 (3d ed. 1967); see also G. Bogert, Handbook of the Law of Trusts § 10(5thed. 1973). The issue in Alexander concerned an award of attorney’s fees and whether the probate court or the chancery court had jurisdiction to make the award. The Supreme Court said that the award of fees was properly made by the probate court because the estate was not yet closed and the residuary trust had not yet come into existence. In other words, the fees obviously were awarded for legal work done in connection with the administration of the estate, not the trust, and therefore that award was properly made by the probate court. The question was not whether the trust had been created — which it had been by the terms of the testator’s will. In the instant case, the question is simply when the trust itself was created; it was created at the testator’s death. Appellant’s last point for reversal is that the court erred in appointing Richard H. Hargraves successor trustee because of hostility existing between him and his brother, the appellant. Neither appellant nor the majority cite any legal authority for the proposition that the trial court should appoint an independent trustee in appellee’s stead. By his will, the testator named appellee Richard H. Hargraves as successor trustee in the event that D. T. Hargraves, Jr., became unable to serve. Under the circumstances, the judge was not clearly erroneous in appointing appellee successor trustee. Although personal hostility between the trustee and the beneficiaries is a factor for the judge to consider, it is not per se a ground to remove a trustee. Blumenstiel v. Morris, 207 Ark. 244, 180 S.W.2d 107 (1944). In the instant case, the testator was aware of the hostility between his sons at the time he named them trustee and successor trustee in his will. It will be no more difficult for Richard Hargraves to serve as trustee in view of the hostility between him and his brother than it would have been for D. T. Hargraves, Jr., to serve. D. T.’s removal was based upon his misconduct, not upon hostility. The majority conjectures, having no evidence of misconduct on either appellee’s or the mother’s part, that appellee might distribute to the son’s mother all the income and corpus in the trust. As discussed already, the judge removed the appellant as executor for misconduct, and he has the power to remove appellee as trustee if the facts so warrant. However, on the facts as they stand now, I fail to see any abuse of discretion in the chancellor’s effectuating the wishes of the testator in naming Richard Hargraves successor trustee. I would affirm.  This specific statement is not consistent with my understanding of trust law, but the statement was not really necessary in deciding any issue in A lexander.